

115 HR 7188 IH: Chemical Facility Anti-Terrorism Standards Program Extension Act
U.S. House of Representatives
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7188IN THE HOUSE OF REPRESENTATIVESNovember 29, 2018Mr. Ratcliffe (for himself, Mr. Richmond, Mr. McCaul, Mr. Thompson of Mississippi, Mr. Walden, Mr. Pallone, Mr. Shimkus, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend by two years the Chemical Facility Anti-Terrorism Standards Program of the Department of
			 Homeland Security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chemical Facility Anti-Terrorism Standards Program Extension Act. 2.Extension of Chemical Facility Anti-Terrorism Standards Program of the Department of Homeland SecuritySection 5 of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254; 6 U.S.C. 621 note) is amended by striking 4 years and inserting 6 years.
		